DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 3-8, 21-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20160101338 A1, hereinafter Daniels) in view of Buckman, JR. (US 20090246747 A1, hereinafter Buckman), Miller et al. (US 20090216327 A1, hereinafter Miller) and O’Shaughnessy et al. (US 20160178476 A1, hereinafter O’Shaughnessy).
As to claim 1, Daniels teaches a three-dimensional internal organ 325 (fig. 3) for a crash test dummy (the dummy is capable of use for a crash test), the internal organ comprising: 
an outer core (the outer part of the kidney 325) configured to replicate an outer portion of the internal organ; and 
a connector (a wire connected to the kidney, see fig. 84) fixed to the internal organ that allows for measuring a pressure (the wire would be capable of allowing a pressure to be measured if connected to a pressure sensor, which is not positively recited), 
wherein the internal organ is an abdominal organ (i.e. kidney 325) for evaluation of potential abdominal injuries during vehicle crash testing (the internal organ of Daniels is able to be used in this manner), and the outer core has a structure and material specific to a particular performance requirement (e.g. an inherent force versus deflection curve) for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential 
Daniels does not teach that the outer core is three-dimensionally printed and defines a cavity having a shape and an opening to the cavity,
a three-dimensionally printed inner core having a plurality of defined and varied cell structures disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core;
wherein the connector is fixed to the opening defined by the outer core, and wherein the connector allows pressure to be measured within the internal organ,
wherein the inner core has a structure and material specific to a particular performance requirement for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential abdominal injuries during vehicle crash testing.
Regarding the three-dimensionally printed inner and outer cores,
Buckman teaches an anatomical model including “all of the solid organs” (abstract) including a kidney (fig. 4, ¶57; this kidney is analogous to Daniels’ kidney because they are both kidneys),
wherein the internal organ (kidney) comprises
,
a three-dimensionally printed inner core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the inner core is the inner part of the internal organ) having a plurality of defined cell structures (cells of the foam - ¶21 and ¶23) to replicate an internal portion of the internal organ, 
wherein the outer core and inner core have a structure (foam) and material (polyurethane) specific to a particular performance requirement (i.e. an inherent force versus deflection curve corresponding to a kidney - ¶22 teaches partial impregnation of the foam to vary the physical properties to mimic the specific organs) for the internal organ for evaluation of potential abdominal injuries during vehicle crash testing (the performance requirement is capable of use for evaluation of potential abdominal injuries during vehicle crash testing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organs are formed of 3D printable material (polyurethane foam) and have an inner and outer core, wherein the outer and inner cores have the structure and material specific to the particular performance requirement, wherein the organs are at least partially impregnated, as taught by Buckman, so as to better simulate the performance of a human organ (¶22, Buckman).
Regarding the cavity, 

a three-dimensionally printed inner core 26 (¶29 and ¶47 teach that the inner core 26 is polyurethane foam, which is a 3D printable material, meaning the inner core is able to have been made by 3D printing) having a plurality of defined and varied cell structures (see ¶29 and ¶47) disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core (see fig. 1; Miller teaches the concept of more realistically simulating the different portions of an organ by varying the densities of the foam used to represent portions of the organ, resulting in the inner and outer cores),
wherein the inner core has a structure and material specific to a particular performance requirement (e.g. an inherent force versus deflection curve) for the internal organ that differs from a performance requirement of another internal abdominal organ for the crash test dummy for evaluation of potential abdominal injuries during vehicle crash testing (the performance requirement and other internal organ are directed to intended uses of the inner core; Miller’s inner core is capable of meeting such a performance requirement as broadly recited).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the 
Regarding the opening,
O’Shaughnessy teaches a simulated internal organ (brain, fig. 3; see ¶7 and ¶29) having a pressure sensor and a connector coupled to an opening in the outer section (the pressure sensor is inside the internal organ, and the connector is seen coupled to the outer portion of the internal organ through an opening) of the internal organ for measuring a pressure within the internal organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified to sense the pressure imposed on the organ with a pressure sensor in the organ with a connector fixed to an opening in the organ, as taught by O’Shaughnessy since such a modification would be a simple substitution of one method of measuring the pressure imposed on an organ for another for the predictable result that the dummy still successfully provides pressure feedback.
Daniels as modified teaches an opening to the cavity (for accepting the pressure sensor as taught by O’Shaughnessy),
wherein the connector is fixed to the opening defined by the outer core, and wherein the connector allows pressure to be measured within the internal organ (as taught by O’Shaughnessy).

As to claim 3, Daniels as modified teaches the limitations of the claim except wherein each of said cell structures of the inner core extend axially along a common axis.  
However, such a difference amounts to a mere difference in shape. Instant ¶28 discloses that the cells may be any suitable shape (it is noted that reciting that the cells extend along an axis means they are shaped to extend along the axis), meaning there is no evidence that the particular shapes of the cells is significant. See MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cells of the inner core are shaped to have an axial extension along a common axis since such a modification would be a mere change in the shapes of the cells for the predictable result that the artificial bone still successfully simulates a bone.

As to claim 4, Daniels as modified teaches wherein the cell structures include a cross sectional area (the inherent cross sectional area of the cell structures of Miller).
Daniels as modified does not teach wherein said cell structures include a hexagonal shaped cross-sectional area.
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in cross sectional shape between the claimed cell structures and prior art cell structures is a matter of choice which a person 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cell structures have a hexagonal shaped cross sectional area, since such a modification would be a simple change in shape for the predictable result that the artificial bone still successfully simulates bone.

As to claim 5, Daniels as modified teaches wherein said cell structures vary in structure, material, and shape independently of one another (¶47 of Miller teaches wherein the cells of the inner core are about 95% open and about 5% closed, meaning a plurality of cells vary in structure and shape; ¶29 of Miller teaches that the inner core is impregnated with a bone cement compound, which can only travel into the open cells, meaning that the plurality of cells also vary in material because filled cells will have a different material from hollow closed cells).  

As to claim 6, Daniels as modified teaches wherein said cell structures include at least a plurality of first cells each having a first cross-sectional area (corresponding to about 14 pores per inch - ¶47 of Miller). 
Daniels as modified does not explicitly teach a plurality of second cells different from said first cells each having a second cross-sectional area (while ¶47 of Miller mentions an embodiment in which the cells are in a range of about 10 to 45 pores per 
However, such a difference amounts to a change in the sizes of some of the cells’ cross sectional areas. Applicant’s specification does not disclose that differently sized cells would cause the disclosed invention to perform differently than the prior art cells. Therefore, such a difference would have been obvious to one of skill in the art. See MPEP 2144.04 (IV)(A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cells comprise a first plurality of cells with a first cross sectional area and a plurality of second cells different from said first cells each having a second cross-sectional area since such a modification would be a simple change in the sizes of cells for the predictable result that the artificial bone still successfully simulates bone.

As to claim 7, Daniels as modified as modified teaches wherein said second cross-sectional area is greater than said first cross- sectional area (whichever plurality of cells has the larger cross section can be considered the second plurality of cells, as broadly recited).  

As to claim 8, Daniels as modified teaches wherein said inner core 26 (Miller) is made of a foam material (¶47, Miller).  



As to claim 22, Daniels as modified teaches the limitations of the claim except wherein said cell structures are tessellated within the inner core using hexagonal cell structures.  
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cell structures are tessellated within the inner core using hexagonal cell structures, 

As to claim 24, Daniels as modified teaches wherein the defined and varied cell structures (of the inner core 26 of Miller) are defined as first defined and varied cell structures having a first shape (roughly round/oval shape of the cells of the foam of the inner core as shown in fig. 1 of Miller), and the outer core has a plurality of second defined and varied cell structures (because it is also foam, as taught by ¶27 of Miller) having a second shape that differs from the first shape (¶57 of Miller teaches that the outer core 22 is molded, including the use of a spacer, meaning the outer core has cells shapes conforming to the mold and spacer surfaces, resulting in the second shape).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Buckman, Miller and O’Shaughnessy as applied to claim 1 above and further in view of Sakezles (US 7993140 B2).
As to claim 2, Daniels as modified teaches the limitations of the claim except wherein the inner core and outer core are made of a material that is FDM Thermoplastics.  
Regarding the limitation of “wherein the inner core and outer core are made of a material that is FDM Thermoplastics,”
Sakezles teaches wherein simulated tissue is made of a material that is FDM Thermoplastics (col. 4 lines 9-23 teaches a simulated tissue; col. 21 lines 5-15 and col. 23 lines 40-55 teach the steps of 3D printing the simulated tissue with FDM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organ is made by 3D printing with FDM thermoplastics as taught by Sakezles for the benefit that the internal organ can be quickly produced while still mimicking living tissue (col. 4 lines 3-12, Sakezles). 

Claims 18, 20, 25-26, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (US 20160101338 A1, hereinafter Daniels) in view of O’Bannon (US 6206703 B1), Buckman, JR. (US 20090246747 A1, hereinafter Buckman), Miller et al. (US 20090216327 A1, hereinafter Miller) and O’Shaughnessy et al. (US 20160178476 A1, hereinafter O’Shaughnessy).
As to claim 18, Daniels teaches a crash test dummy (fig. 48 and ¶68; the dummy is capable of use for a crash test) comprising: 
a body (being the dummy’s body in fig. 48);

[AltContent: textbox (X)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    417
    342
    media_image1.png
    Greyscale


a spine assembly X (fig. 5 above) operatively attached to said body; 
a rib cage assembly (fig. 3 and ¶315 teach a rib cage with ribs 310) operatively attached to said spine assembly; and 
a three-dimensional internal organ 325 (kidney) comprising: 
outer core (the outer part of the kidney 325) configured to replicate an outer portion for the internal organ; and 
wherein the outer core has a structure (being the structure of the kidney) and material (the material of the kidney) specific to a particular performance requirement for the internal organ (¶142 teaches that the internal organ is structured and formed of a material that allows external force/pressure to be transmitted through the material of the internal organ and to the pressure sensor) for evaluation of potential abdominal injuries during vehicle crash testing (the dummy is capable of being used to crash testing, and the performance requirement is capable of being used for crash testing),

wherein the internal organ is an abdominal organ (kidney).  
Daniels does not teach wherein the internal organ is disposed at least partially within said rib cage assembly (in a real human body, the kidneys are at least partially in the rib cage, and ¶107 teaches that the kidneys are in anatomically correct positions, but a complete ribcage is not illustrated; therefore, Daniels does not teach a ribcage containing the kidneys),
wherein the outer core is three-dimensionally printed and defines a cavity having a shape (the Examiner relies on the embodiment, in ¶142, in which the organs contain feedback sensors, instead of gel/liquid, for providing feedback; in the embodiment having sensors, a cavity is not explicitly taught) and an opening to the cavity,
 a three-dimensionally printed inner core having a plurality of defined and varied cell structures disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core, 
wherein the connector is fixed to the opening defined by the outer core and allows for measuring a pressure within the internal organ,
wherein the inner core has a structure and material specific to a particular performance requirement for the internal organ for evaluation of potential abdominal injuries during vehicle crash testing.
Regarding the location of the internal organ relative to the ribcage,
O’Bannon teaches a substantially complete and proportionally correct ribcage (see ribs 26 in fig. 1).

Regarding the three-dimensionally printed inner and outer cores,
Buckman teaches an anatomical model including “all of the solid organs” (abstract) including a kidney (fig. 4, ¶57; this kidney is analogous to Daniels’ kidney because they are both kidneys),
wherein the internal organ (kidney) comprises
a three-dimensionally printed outer core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the outer section of the internal organ is the outer core),
a three-dimensionally printed inner core (¶21 teaches that the internal organ is made of polyurethane foam, which is 3D printable; the inner core is the inner part of the internal organ) having a plurality of defined cell structures (cells of the foam - ¶21 and ¶23) to replicate an internal portion of the internal organ, 
wherein the outer core and inner core have a structure (foam) and material (polyurethane) specific to a particular performance requirement (i.e. an inherent force versus deflection curve corresponding to a kidney - ¶22 teaches partial impregnation of the foam to vary the physical properties to mimic the specific organs) for the internal organ for evaluation of potential abdominal injuries during vehicle crash testing (the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the internal organs are formed of 3D printable material (polyurethane foam) and have an inner and outer core, wherein the outer and inner cores have the structure and material specific to the particular performance requirement, wherein the organs are at least partially impregnated, as taught by Buckman, so as to better simulate the performance of a human organ (¶22, Buckman).
Regarding the cavity, 
Miller teaches an internal organ 20 (fig. 1 shows a bone) comprising a three dimensionally printed outer core 22 (¶27 teaches wherein the outer core is made of a rigid polyurethane foam, which is a 3D printable material, meaning the outer core is able to have been made with 3D printing) defining a cavity 24 having a shape and configured to replicate an outer portion for the internal organ; and
a three-dimensionally printed inner core 26 (¶29 and ¶47 teach that the inner core 26 is polyurethane foam, which is a 3D printable material, meaning the inner core is able to have been made by 3D printing) having a plurality of defined and varied cell structures (see ¶29 and ¶47) disposed in the cavity defined by the outer core to replicate an internal portion of the internal organ, the inner core shaped to correspond to the shape of the cavity defined by the outer core (see fig. 1; Miller teaches the concept of more realistically simulating the different portions of an organ by varying the densities 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the inner and outer portions of the internal organ are formed by an outer core with a cavity and an inner core in the cavity, the inner core having defined and varied cell structures, as taught by Miller, so as to more realistically simulate the internal organ (as a result, Daniels as modified teaches a kidney with inner and outer sections, which is in accordance with the structure of a real kidney).
Regarding the opening,
O’Shaughnessy teaches a simulated internal organ (brain, fig. 3; see ¶7 and ¶29) having a pressure sensor and a connector coupled to an opening in the outer section (the pressure sensor is inside the internal organ, and the connector is seen coupled to the outer portion of the internal organ through an opening) of the internal organ for measuring a pressure within the internal organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified to sense the pressure imposed on the organ with a pressure sensor in the organ with a connector fixed to an opening in the organ, as taught by O’Shaughnessy since such a modification would be a simple substitution of one method of measuring the pressure imposed on an organ (see the organ pressure sensor discussed in ¶142 of Daniels) for another for the predictable result that the dummy still successfully provides pressure feedback.

wherein the connector is fixed to the opening defined by the outer core, and wherein the connector allows pressure to be measured within the internal organ (as taught by O’Shaughnessy).

As to claim 20, Daniels as modified teaches wherein the cell structures include a cross sectional area (the inherent cross sectional area of the cell structures).
Daniels as modified does not teach wherein said cell structures include a hexagonal shaped cross-sectional area.
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in cross sectional shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Daniels such that the cell structures have a hexagonal shaped cross sectional area, since such a modification would be a simple change in shape for the predictable result that the internal still successfully simulates a kidney.

As to claim 25, the modified Daniels teaches wherein the particular performance requirement is defined as a particular force versus deflection curve (as explained in the 

As to claim 26, Daniels as modified teaches the limitations of the claim except wherein said cell structures are tessellated within the inner core using hexagonal cell structures.  
Line 10 of ¶28 of the instant application discloses that the cell structures may be “any suitable shape,” meaning that the difference in shape between the claimed cell structures and prior art cell structures is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the hexagonal shape was significant. MPEP 2144.04 (IV)(B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Daniels as modified such that the cell structures are tessellated within the inner core using hexagonal cell structures, 

As to claim 28, Daniels as modified teaches wherein the defined and varied cell structures (of the inner core 26 of Miller) are defined as first defined and varied cell structures having a first shape (roughly round/oval shape of the cells of the foam of the inner core as shown in fig. 1 of Miller), and the outer core has a plurality of second defined and varied cell structures (because it is also foam, as taught by ¶27 of Miller) having a second shape that differs from the first shape (¶57 of Miller teaches that the outer core is molded, including the use of a spacer, meaning the outer core has cells shapes conforming to the mold and spacer surfaces, resulting in the second shape).

As to claim 29, Daniels as modified teaches wherein the internal organ is defined as a first internal organ (kidney), the cell structures of the first internal organ each have a defined shape (roughly round/oval shape as shown in the inner core 26 of Miller) that corresponds to the particular performance requirement (inherent force versus deflection curve imparted to the kidney for mimicking a kidney – see ¶22 of Buckman) for the first internal organ, and further comprising a second three-dimensional internal organ 330 (liver – fig. 3 of Daniels) disposed at least partially within the rib cage assembly and comprising a three-dimensionally printed core (as taught by Buckman, which teaches “all the solid organs,” the second three dimensional internal organ is formed of polyurethane foam, which is 3D printable – see the abstract and ¶21 of Buckman) having defined and varied cell structures (the cell structures are defined and varied .   

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of O’Bannon, Buckman, Miller and O’Shaughnessy as applied to claim 18 above and further in view of Sakezles (US 7993140 B2).
As to claim 19, Daniels as modified teaches the limitations of the claim except wherein the inner core and outer core are made of a material that is FDM Thermoplastics.  
Regarding the limitation of “wherein the inner core and outer core are made of a material that is FDM Thermoplastics,”
Sakezles teaches a human-modeling device wherein simulated tissue is made of a material that is FDM Thermoplastics (col. 4 lines 9-23 teaches a simulated tissue; col. 21 lines 5-15 and col. 23 lines 40-55 teach the steps of 3D printing the simulated tissue with FDM thermoplastics; when this concept is applied to the modified Daniels, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Daniels such that the internal organ is made by 3D printing with FDM thermoplastics as taught by Sakezles for the benefit that the internal organ can be quickly produced while still mimicking living tissue (col. 4 lines 3-12, Sakezles). 
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 9 that Daniels fails to teach the three dimensionally printed outer core, cavity, opening and connector.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Buckman was relied on for the three dimensionally printed outer core, Miller was relied on for the cavity, and O’Shaugnessy was relied on for the connector and opening.

Applicant argues (pg. 9) that O’Bannon, Buckman and Miller fail to teach the three dimensionally printed outer core, cavity, opening and connector.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). O’Bannon was not relied on for these features. 
Furthermore, Buckman teaches the three dimensionally printed outer core, Miller teaches the cavity, and O’Shaugnessy teaches the connector and opening as detailed in the rejections above.

Applicant argues on pg. 10 that one of skill in the art would not have combined the martial arts dummy of Daniels with the artificial bone of Miller for testing orthopedic devices. Applicant further argues that the structure and flexibility of abdominal organs differs significantly from that of bone.
Applicant’s argument is unpersuasive. The devices of Daniels and Miller are both for testing and rely on realism for testing. For example, the dummy of Daniels is for testing martial arts moves such as strikes, and Miller’s bone is for testing orthopedic devices as submitted by Applicant. Therefore, enhancing the realism of Daniels in light of Miller’s teachings would have been beneficial for testing martial arts techniques.
The Examiner does not suggest modifying the kidney of Daniels to have the same structure and flexibility of Miller’s bone. Buckman provides the teaching of a flexible foam material appropriate for simulating a kidney, and Miller’s teachings are used for providing the outer core with a cavity containing an inner core that is distinct from the outer core. The resulting structure would therefore, have a structure and flexibility appropriate for simulating a kidney.


Applicant’s argument is not relevant because Miller is not modified in view of Daniels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/R.C.P./           Examiner, Art Unit 2853                              

/JILL E CULLER/           Primary Examiner, Art Unit 2853